DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamu (US Patent 3,962,805).
	With respect to claim 1, Hamu teaches a frame assembly for a framed stencil, the frame assembly comprising: 
a frame member (18) comprising: 

an outer perimeter portion (refer to marked-up Figure 1 in the detailed action) that cooperates with the inner perimeter portion (refer to marked-up Figure 1 in the detailed action) to define an elongated channel (24), the outer perimeter portion (refer to marked-up Figure 1 in the detailed action) comprising a first cantilever portion that extends over the elongated channel (24) and towards the inner perimeter portion (refer to marked-up Figure 7); and 
[AltContent: textbox (Tongue that curves upward)][AltContent: textbox (1st Cantilever Portion that curves downward)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Cantilever Portion)][AltContent: arrow][AltContent: textbox (Base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    247
    446
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Inner Perimeter)][AltContent: textbox (Outer Perimeter)]


a binding insert (26B, Column 4, Lines 55-62) configured for releasable insertion into the elongated channel (24, Figure 7), the binding insert (26B) comprising: 
a base (refer to marked-up Figure 7 in the detailed action) configured to fuse into (note: “configured to fuse” appears to be a method/process of attachment of one element to another element. Therefore, the limitation does not further define or set forth sufficient structure to patentably distinguish over Hamu) a mesh substrate (21) to facilitate coupling therebetween (Figure 7); and 

	With respect to claim 2, Hamu teaches the inner perimeter portion (refer to marked-up Figure 7 in the detailed action) comprises a second cantilever portion that extends over the elongated channel (24) and towards the outer perimeter portion( refer to marked-up Figure 7 in the detailed action); and when the binding insert (26B) is inserted into the elongated channel (24 and Figure 7), the second cantilever portion interfaces with the base to facilitate retention of the binding insert to the frame member (refer to marked-up Figure 7 in the detailed action). 
	With respect to claim 5, Hamu teaches the first cantilever portion is curved downwardly and the tongue is curved upwardly (refer to marked-up Figure 7 in the detailed action).
	With respect to claim 9, Hamu teaches a framed stencil comprising: 
a mesh substrate (21); and 
a frame (18) comprising: 
a frame assembly comprising: 
a plurality of frame members (18) coupled together to at least partially form the frame, each frame member of the plurality of frame members (18, Figure 1)comprising: 

an outer perimeter portion (refer to marked-up Figure 1 in the detailed action) that cooperates with the inner perimeter portion (refer to marked-up Figure 1 in the detailed action) to define an elongated channel (24), the outer perimeter portion (refer to marked-up Figure 1 in the detailed action) comprising a first cantilever portion that extends over the elongated channel (24) and towards the inner perimeter portion (refer to marked-up Figure 7); and 
a plurality of binding inserts (26B, 26 in Figure 3 indicates a plurality of 26 which corresponds to 26B), each binding insert (26B) of the plurality of binding inserts (26) being configured for releasable insertion into one of the elongated channels, each binding insert of the plurality of binding inserts (26B, Column 4, Lines 55-62, Figure 7) comprising:
 a base (refer to marked-up Figure 7 in the detailed action) configured to fuse into (note: “configured to fuse” appears to be a method/process of attachment of one element to another element. Therefore, the limitation does not further define or set forth sufficient structure to patentably distinguish over Hamu) the mesh substrate (21) to facilitate coupling therebetween (Figure 7); and 
a tongue (refer to marked-up Figure 7 in the detailed action) coupled to the base and extending substantially horizontally from the base (refer to marked-up Figure 7 in the detailed action), 
wherein when the plurality of binding inserts (26B) is inserted into the elongated channel (24, Figure 7), the tongue of each binding insert (26B) extends beneath the first 
	With respect to claim 10, Hamu teaches for each frame member of the plurality of frame members (18), the inner perimeter portion (refer to marked-up Figure 7 in the detailed action) comprises a second cantilever portion interfaces with the base of one of the binding inserts (26B) of the plurality of binding inserts (26B) to facilitate retention of the binding insert to the frame member (refer to marked-up Figure 7 in the detailed action).
With respect to claim 12, Hamu teaches the first cantilever portion of each binding insert of the plurality of binding inserts (26, 26B) is curved downwardly and the tongue of each binding insert (26, 26B) of the plurality of binding inserts (26, 26B) is curved upwardly (refer to marked-up Figure 7 in the detailed action).
With respect to claim 16, Hamu teaches wherein the frame is substantially rectangular shaped (Figure 1).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamu (US Patent 3,962,805)

However, it has been held to be within the general skill of a worker in the art to select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416. 
One of ordinary skill in the art would recognize that providing a base with a chamfered portion would provide a binding insert that more easily mates with a channel of a frame.
Therefore, it would have been obvious before the effective filing date of the
claimed invention to provide a chamfered base body since such a modification would result in providing a stronger and more stable mating connection between a frame and binding insert.
With respect to claim 11, Hamu teaches the claimed invention including a plurality of binding inserts (26, 26B) however does not explicitly disclose the base of each of the binding inserts of the plurality of binding inserts comprises a chamfered portion that interfaces with the second cantilever portion of respective ones of the frame members.
However, it has been held to be within the general skill of a worker in the art to select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Therefore, it would have been obvious before the effective filing date of the
claimed invention to provide a chamfered base body to the plurality of binding inserts since such a modification would result in providing a stronger and more stable mating connection between a frame and binding insert.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamu (US Patent 3,962,805) in view of Hamu et al. (US Patent 5,802,971).
	With respect to claim 4, Hamu teaches the claimed invention with the exception of a frame member is formed of a metal (Column 4, Lines 3-14) and the binding insert is formed of a thermoplastic (Column 9, Lines 25-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame member and binding insert of Hamu to provide a metal frame and thermoplastic binding insert as taught by Hamu et al. for the purpose of providing a hard, less brittle, corrosion resistant material.

5.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamu (US Patent 3,962,805) in view of Castillo et al. (US Publication 2015/0130131).
	With respect to claim 6, Hamu teaches the claimed invention with the exception of a tongue that is coupled with the base via a living hinge.  Castillo et al. teaches an apparatus with a base coupled to a living hinge (111). 

With respect to claim 13, Hamu teaches the claimed invention including a plurality of binding inserts (26, 26B), however Hamu does not explicitly disclose a tongue is coupled with the base via a living hinge.
Castillo et al. teaches an apparatus with a base coupled to a living hinge (111). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame member of Hamu to provide a base coupled to a living hinge as taught by Castillo et al. for the purpose of providing a flexible connection that provides minimal friction and wear.

6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamu (US Patent 3,962,805) in view of Erdmann (US Publication 2015/0165757).
	With respect to claim 7, Hamu teaches the claimed invention including the binding insert (26B), however does not explicitly disclose the binding insert further comprises a plurality of protrusions that extends substantially vertically from the base and is configured to fuse into mesh substrate to facilitate coupling therebetween.
	Erdmann teaches binding insert (124A) further comprises a plurality of protrusions (174) that extends substantially vertically from the base and is configured to fuse into (note: “configured to fuse” appears to be a method/process of attachment of one element to another element. Therefore, the limitation does not further define or set 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding insert of Hamu since it would require obvious substitution of known binding insert with another binding insert with protrusions as taught by Erdmann for the purpose of ensuring the mesh substrate is securely fastened.
With respect to claim 8, Hamu teaches the binding insert (26B) is inserted into the elongated channel (24), however Hamu does not explicitly disclose a plurality of protrusions extend above one or more of the outer perimeter portion and the inner perimeter portion. 
Erdmann teaches binding insert (124A) a plurality of protrusions extend above one or more of the outer perimeter portion and the inner perimeter portion (Paragraph 0069 and Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding insert of Hamu since it would require obvious substitution of known binding insert with another binding insert with protrusions as taught by Erdmann for the purpose of ensuring the mesh substrate is securely fastened.
With respect to claim 14, Hamu teaches the claimed invention including the plurality of binding inserts (26, 26B), however does not explicitly disclose binding insert of the plurality of binding inserts further comprises a plurality of protrusions that extends 
Erdmann teaches binding insert (124A) further comprises a plurality of protrusions (174) that extends substantially vertically from the base and is configured to fuse into (note: “configured to fuse” appears to be a method/process of attachment of one element to another element. Therefore, the limitation does not further define or set forth sufficient structure to patentably distinguish over Erdmann) a mesh substrate to facilitate coupling therebetween (Paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding insert of Hamu since it would require obvious substitution of known binding insert with another binding insert with protrusions as taught by Erdmann for the purpose of ensuring the mesh substrate is securely fastened.
With respect to claim 15, Hamu teaches a plurality of binding inserts (26, 26B) is inserted into the elongated channel (24), however Hamu does not explicitly disclose a plurality of protrusions extend above one or more of the outer perimeter portion and the inner perimeter portion. 
Erdmann teaches binding insert (124A) a plurality of protrusions extend above one or more of the outer perimeter portion and the inner perimeter portion (Paragraph 0069 and Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding insert of Hamu since it would require obvious substitution of known binding insert with another binding insert with .
Response to Arguments
7.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s remarks on pages 7 and 8, that Hamu does not teach “a binding insert that includes a base configured to fuse into a mesh substrate”, it is noted that the amended language appears to be a method/process of attachment of one element to another element. The limitation does not further define or set forth sufficient structure to patentably distinguish over the prior art.  Therefore, the examiner is not persuaded of any error in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                         

/JILL E CULLER/Primary Examiner, Art Unit 2853